Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuike et al (JP 3140635).

[AltContent: textbox (Toothing being varied)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    246
    501
    media_image1.png
    Greyscale


“In this way, the grass can be cut by a plurality of rotation trajectories of the blade plate pieces with different inclination angles, so the subsequent blade plate piece cuts the grass left uncut by the preceding blade plate piece. The grass can be cut shorter than the auxiliary blade for a mower with the same inclination angle of the blade plate pieces. Therefore, if this mower auxiliary blade is attached to the upper surface of the mowing blade, it is possible to more reliably prevent grass cut by the mower auxiliary blade from entering the gap and winding around the cutting blade shaft. .

In this configuration, the plurality of blade plate pieces are provided on the outer periphery of the base plate at equal intervals in the circumferential direction, and the inclination angles of the adjacent blade plate pieces can be different from each other.”

“In the above embodiment, two types of blade plate pieces 20 a and 20 b having different inclination angles are provided on the base plate 19, but three or more types of blade plate pieces having different inclination angles may be provided on the base plate 19. In this case, since the grass is cut along three or more different rotation trajectories of the blade plate pieces, the blade can be cut even shorter. Further, the number of blade plate pieces can be freely increased or decreased.”

1. A knife and blade for agricultural machines (capable/intended to be used in cutting/mowing, fig 1), the knife and blade comprising: 
a blade surface having a mounting section (at 13); and 
at least one toothed cutting edge extending from a cutting edge beginning to a cutting edge end on said blade surface (shown above), 
said at least one toothed cutting edge having a straight or curved configuration (shown/taught above), 
said at least one toothed cutting edge having a toothing being varied along its length with regard to a tooth pitch and/or a tooth geometry (shown/taught above).

2. The knife and blade according to claim 1, wherein said toothing is continuously varied (shown to be varied).

7. The knife and blade according to claim 1, wherein said tooth geometry is varied with regard to tooth width, tooth height, tooth angle and/or sharpness of a tooth tip (shown/taught above).

8. The knife and blade according to claim 1, wherein said at least one toothed cutting edge has at least three sections that are equally or differently continuously varied (the blade considered to have a plurality of, at least three sections, each being varied as addressed in cl. 1; also, quoted text above).

9. The knife and blade according to claim 1, wherein the knife and blade is selected from the group consisting of mower knife blades, straw chopper knives, corn header knives, feed mixer knives, loader wagon knives and baler knives (addressed in the preamble of cl. 1).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuler et al (2019/0364726, filed 6/2018).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Schuler teaches knives in figs 4, 5, having at least one toothed cutting edge having a toothing being varied along its length with regard to a tooth pitch and/or a tooth geometry (cl. 1); 
said tooth geometry is varied with regard to tooth width, tooth height, tooth angle and/or sharpness of a tooth tip (cl. 7).


Claims 1-2, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Routery (5142853).

Routery teaches the claimed invention:


    PNG
    media_image2.png
    414
    495
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuike et al (JP 3140635), in view of Lauzet (2009/0013847) or Ronan (2568870).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Mizuike does not appear to show the various species / choice of tooth patterns:

3. The knife and blade according to claim 1, wherein said tooth pitch is configured to decrease continuously from said cutting edge beginning toward said cutting edge end.

4. The knife and blade according to claim 1, wherein said tooth pitch is configured to increase continuously from said cutting edge beginning towards said cutting edge end.

5. The knife and blade according to claim 1, wherein said tooth pitch increases continuously from said cutting edge beginning and then decreases continuously towards said cutting edge end.

6. The knife and blade according to claim 1, wherein said tooth pitch initially decreases continuously from said cutting edge beginning and then increases continuously towards said cutting edge end.

Lauzet teaches that it has been known to increase or decrease continuously (cl. 3, 4): 

    PNG
    media_image3.png
    218
    531
    media_image3.png
    Greyscale

Ronan teaches that it has been known to continuously increase/decrease or continuously decrease/increase:

    PNG
    media_image4.png
    158
    666
    media_image4.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the tooth patterns of Mizuike with the teachings of Lauzet and/or Ronan, because it would not have been outside the skill to vary the tooth patterns, thereby by gradually increasing  / decreasing the pitch size, because it would improve the cutting speed and performance of the blade (Ronan, col. 1, ln 29-33).



Claim(s) 2-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al (2019/0364726) or Routery (5142853), in view of Lauzet (2009/0013847) or Ronan (2568870).

Schuler teaches varying the pitch / geometry of the teeth (figs 4, 5), however it is not shown to be “continuous” as claimed. 

Routery teaches the claimed invention, except the “continuous” pattern.

As detailed above, Lauzet and/or Ronan teaches various continuous patterns, i.e. to continuously increase/decrease of the pitch/geometry.


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the tooth patterns of Schuler or Routery in view of the teachings of Lauzet and/or Ronan, because it would not have been outside the skill to pick and choose the pattern, since there is no criticality one over the other choice, as evidenced in the claims (compare claims 3-6, 8); 
a gradual and/or continuous increase / decrease in pitch size would improve the cutting speed and performance (Ronan, col. 1, ln 29-33).



Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuike et al (JP 3140635).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following Species / variations are deemed to be "well known":  
decrease then increase continuously (cl. 3), 
increase then decrease continuously (cl. 4), 
continuously increase then continuously decrease (cl. 5),
continuously decrease then continuously increase (cl. 6).





Claim(s) 2-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al (2019/0364726) or Routery (5142853).


To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following Species / variations are deemed to be "well known":  
	continuously varied (cl. 2),
decrease then increase continuously (cl. 3), 
increase then decrease continuously (cl. 4), 
continuously increase then continuously decrease (cl. 5),
continuously decrease then continuously increase (cl. 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Ronze et al (EP 2641706) teaches teeth spacing pitch are varied:


    PNG
    media_image5.png
    291
    458
    media_image5.png
    Greyscale



Ahlgrim (2598091) teaches the teeth of the blade (L) varies in geometry and/or pitch.



    PNG
    media_image6.png
    592
    417
    media_image6.png
    Greyscale



Wanke (DE 2831690) teaches the claimed tooth variation invention:


    PNG
    media_image7.png
    789
    547
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671